DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 12/18/2020 is acknowledged.  The traversal is on the ground(s) that Applicant believes that the species could be examined without undue burden.  This is not found persuasive because examiner maintains the restriction requirement as laid out within the requirement for restriction mailed out on 11/20/2020 (i.e. the species are independent or distinct because they are not connected in at least design, operation, and or effect thereby requiring separate and distinct search criteria).
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 11/365,933, filed on 3/2/2006.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-13, 17, & 20-21 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Calhoon et al. (US 2005/0127868).

Calhoon discloses: 
In regard to claim 1: (Original)
 An electric power reception apparatus comprising (Figs. 2, 3, 5 & 6 Item 304): electric power reception circuitry (Fig. 3 Items 304 & 324) configured for receiving electric power supplied by electromagnetic induction from an electric power supply apparatus (Fig. 3 Items 302) after a performance of an authentication process (Figs. 2 & 3 Items 302, 304 & Pars. [0047-0048]); and transmission circuitry (Figs. 2 & 3 Items 302, 312 & 306) configured to wirelessly transmit control information associated with the electric power supplied from the electric power supply apparatus (Figs. 2 & 3 Items 302, 312, 324,  310 & Par. [0050] i.e. communications link).




wherein the control information includes identification information of the electric power reception apparatus (Figs. 2, 3, 5 & 6 Item 304 & Pars. [0047-0048]), and the transmission circuitry is configured to transmit the identification information to the electric power supply apparatus to further the authentication process (Figs. 2 & 3 Items 304, 302, 312 & 306 & Par. [0047-0048]).

In regard to claim 3: (Original) 
wherein the identification information is transmitted to the electric power supply apparatus following receipt of a request for the control information from the electric power supply apparatus (Figs. 2 & 3 Items 304, 302, 312 & 306 & Par. [0047-0048]).

In regard to claim 4: (Original) 
wherein the request for the control information is initiated following a determination of a presence of the electric power reception apparatus in proximity to the electric power supply apparatus (Figs. 2 & 3 Items 304, 302, 312 & 306 & Par. [0047-0048] & Par. [0051]).

In regard to claim 5: (Original) 
wherein the control information includes power information (Figs. 2 & 3 Items 304, 302, 312 & 306 & Par. [0047-0048]).

In regard to claim 6: (Original) 
wherein the power information includes an indication that charging has initiated after the performance of the authentication process (Figs. 2, 3, 5A & 6 Items 304, 302, 312 & 306 & step 508 i.e. initiated based upon the setting of parameters).

In regard to claim 7: (Original) 
wherein the power information includes an indication that charging has been completed following the indication that charging has initiated (Figs. 2, 3, 5A & 6 Item at least step 518).

In regard to claim 8: (Original)
 wherein the power information includes an indication that charging has been completed after the performance of the authentication process (Figs. 2, 3, 5A & 6 Pars. [0047-0048] and at least step 518).

In regard to claim 9: (Original) 
wherein the control information includes power information (Figs. 2 & 3 Items 304, 302, 312 & 306 & Par. [0047-0048]).

In regard to claim 10: (Original)
wherein the power information includes an indication that charging has initiated after the performance of the authentication process (Figs. 2, 3, 5A & 6 Items 304, 302, 312 & 306 & step 508 i.e. initiated based upon the setting of parameters).

In regard to claim 11: (Original) 
wherein the power information includes an indication that charging has been completed following the indication that charging has initiated (Figs. 2, 3, 5A & 6 Pars. [0047-0048] and at least step 518).


wherein the power information includes an indication that charging has been completed after the performance of the authentication process (Figs. 2, 3, 5A & 6 Pars. [0047-0048] and at least step 518).

In regard to claim 13: (Original) 
wherein the authentication process is initiated following a determination of a presence of the electric power reception apparatus in proximity to the electric power supply apparatus (Figs. 2 & 3 Items 304, 302, 312 & 306 & Par. [0047-0048] & Par. [0051] or [0045] i.e. poling).

In regard to claim 17: (Original) 
wherein the control information includes power supply update information that is transmitted to the electric power supply apparatus as the electric power is being supplied from the electric power supply apparatus (Fig. 5A at least step 518 or subsequent steps).

In regard to claim 20: (Original) 
further comprising: a memory that stores the identification information (Figs. 2, 3, 5 & 6 Items 310 or 318); and control circuitry configured to access the identification information from the memory and prompt the transmission of the identification information to the electric power supply apparatus by the transmission circuitry  (Figs. 2, 3, 5A & 6 Item 316 or 308 and Pars. [0047-0048]).


wherein the memory stores the control information (Figs. 2, 3, 5 & 6 Items 310 or 318), the control information including power supply update information (Fig. 5A at least step 518 or subsequent steps) that is transmitted to the electric power supply apparatus as the electric power is being supplied from the electric power supply apparatus (Figs. 2, 3, 5A & 6 Item 316 or 308 and Pars. [0047-0048]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14 & 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calhoon et al. (US 2005/0127868) in view of Svensson (US 6,429,622).

In regard to claim 14: (Original) 
Calhoon teaches the electric power reception apparatus according to claim 13, further comprising: a switch (Figs. 2, 3, 5 & 6 Item FET) connected to a battery of the electric power reception apparatus (Figs. 2, 3, 5 & 6 Item 304 & 350).  

Svensson teaches turning on a switch inorder to charge a battery after said authentication process (see col. 7, line 55 to col. 8, line 12).
It would have been obvious to one of ordinary skill in the art to incorporate said switching means as taught by Svensson into the system of Calhoon with the motivation to use a known means to realize charge/power control of said battery.

In regard to claim 15: (Original) 
Modified Calhoon further teaches the electric power reception apparatus according to claim 14, wherein the switch is closed following an indication that charging has been completed (Figs. 2, 3, 5A & 6 Item at least step 518 & 520).

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calhoon et al. (US 2005/0127868) in view of Howard (US 6,417,668).

In regard to claim 18: (Original) 
Calhoon teaches the electric power reception apparatus according to claim 17, further comprising: control circuitry (Fig. 3 Item 318, or 308).
However, Calhoon fails to explicitly disclose control circuitry configured to determine a voltage between a first terminal and a second terminal, and to use the voltage to provide the power supply update information.

	It would have been obvious to one of ordinary skill in the art to provide said battery voltage measuring means as taught by Howard into the apparatus of Calhoon with the motivation to provide the known and desirable means of measuring/determining battery voltage for control and/or informational purposes.

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calhoon et al. (US 2005/0127868) in view of Layman et al. (US 5,712,795).

In regard to claim 19: (Original) 
Calhoon teaches the electric power reception apparatus according to claim 17, further comprising: control circuitry (Fig. 3 Item 318, or 308). 
However, Calhoon fails to explicitly disclose a clock; and control circuitry configured to access the clock to determine an elapsed time, and to use the elapsed time to provide the power supply update information.
	Layman teaches wherein a controller is configured to access a clock to determine an elapsed time, and to use the elapsed time to determine the power supply update information (see col. 8, lines 19-29).
It would have been obvious to one of ordinary skill in the art to provide said clock means as taught by Layman into the apparatus of Calhoon with the motivation of known and desirable battery monitoring.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please see attached form PTO-892*.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
1/13/2021